         CASE 0:20-mc-00082-PJS-TNL Doc. 22 Filed 02/17/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                              No. 20-mc-00082 (PJS/TNL)


 IN THE MATTER OF THE APPLICATION
 OF THE REPORTERS COMMITTEE FOR
 FREEDOM OF THE PRESS TO UNSEAL
 CERTAIN SEARCH WARRANT
 MATERIALS,                                                ORDER

                        Petitioner,
        v.

 UNITED STATES OF AMERICA,

                        Respondent.


       Pursuant to the Joint Request for Status Conference and to Extend Time to Respond

to Petition,

       IT IS HEREBY ORDERED as follows:

       1. Respond shall have until March 22, 2021 to respond to the petition and

             memorandum.

       2. Petitioner shall submit any reply in support no later than April 21, 2021.

       3. This matter will be set on for a status conference on Wednesday, February 24,

             2021 at 9:00 a.m. via video conference.

       4. The hearing currently set for April 21, 2021 is rescheduled for Wednesday, April

             28, 2021 at 8:30 a.m. via video conference.

       Dated: February 17, 2021                   s/Patrick J. Schiltz
                                                  PATRICK J. SCHILTZ
                                                  United States District Judge
